CLEMENS, Senior Judge.
This appeal concerns the time limitation for filing a petition in the circuit court for review of an administrative order.
Here the thirty-day time limitation on its face expired on a Sunday. Appellant’s motion for review was not filed until the ensuing Monday.
The Circuit Court dismissed appellant’s motion for review, holding it was belatedly filed. Appellant here contends the thirty-day time limit excluded the final Sunday and extended it to the following Monday. We agree.
We consider Rule 100.01 which provides that sections 536.100 through 536.150 RSMo 1978 govern procedures in circuit courts for judicial review of actions of administrative agencies unless the statute governing a particular agency contains different provisions for review. Summarized, Section 536.110.1 RSMo 1978 generally provides proceedings for review may be instituted by filing a petition within thirty days after notice to the agency’s final decision. Then, Section 1.040 RSMo 1978 provides in part that in the computation of time: “If the last day is Sunday, it shall be excluded.” The petition here could not be filed on the thirtieth day, a Sunday.
Therefore, excluding Sunday in accordance with Section 1.040 RSMo 1978 we find the petition for review was timely filed on the following Monday.
Accordingly, we hold the trial court erred in summarily dismissing appellant’s petition for review; we reverse and remand for hearing on the merits.
DOWD, P.J., and CRANDALL, J., concur.